DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 02/09/2021 has been entered.  Claims 1-17 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claim 1 and response to arguments below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 and all dependent claims thereof is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification 
Claim 1 has been amended to recite inter alia, “an image-capturing module disposed on and directly contacted to the second surface of the flexible print circuit board.”  Claim 14 recites, “wherein the image-capturing module is assembled to the second surface of the flexible print circuit board.”  Paragraph [0033] of the published specification teaches the image-capturing module being assembled to the second surface of the circuit board is an alternative embodiment to being directly contacted.  There is no support in the specification for the image-capturing module to be both directly contacted and assembled.  As such, claim 14 lacks sufficient written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite inter alia, “the image-capturing module is not equipped with any lens holder.”  Claim 6 depends from claim 1 and recites inter alia, “wherein the image-capturing module comprises…a lens base disposed on the image sensor, the lens base having a second opening exposing the image sensing area of the image sensor; [and] a lens module disposed on the lens base corresponding to the second opening.”  The specification does not define a lens holder versus a lens base versus a lens module.  It is 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allyn et al. (U.S. 2013/0303849) in view of Krivopisk et al. (U.S. 2014/0316198).
With respect to claim 1, Allyn et al. teaches an endoscope apparatus, comprising: 

a first installing portion (94’) having a first opening; 
a second installing portion (82’) disposed opposite to the first installing portion; and 
a first bridge portion connecting the first installing portion and the second installing portion (horizontal bend in FIG. 44, see also FIG. 45); 
a light-emitting module (96’) disposed on the first surface of the flexible print circuit board in the first installing portion (FIG. 44); and 
an image-capturing module (84’) disposed on the second surface of the flexible print circuit board in the second installing portion, the image-capturing module having an image sensing area corresponding to the first opening of the first installing portion and the image capturing module  is not equipped with any lens holder (FIG. 44).
However, Allyn et al. does not teach the image-capturing module directly contacted to the second surface of the flexible print circuit board.
With respect to claim 1, Krivopisk et al. teaches an analogous endoscope apparatus wherein an image-capturing module is disposed on and directly contacted to the second surface of the flexible print circuit board (para [0827]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope apparatus of Allyn et al. to utilize the image sensor being integrated with the circuit board as taught by Krivopisk et al. since Krivopisk et al. teaches this is an obvious variant of the image sensor being mounted on the circuit board as taught by Allyn et al.
With respect to claim 2, Allyn et al. teaches the light-emitting module comprises a plurality of light sources on the first surface around the first opening in the first installing portion (FIG. 44).
With respect to claim 3, Allyn et al. teaches the flexible print circuit board further comprises: a third installing portion (90’); and a second bridge portion connecting the second installing portion and the third installing portion (FIG. 44, see also FIG. 45).
With respect to claim 4, Allyn et al. teaches the third installing portion is not parallel to the first installing portion and the second installing portion (FIG. 44).
With respect to claim 5, Allyn et al. teaches the third installing portion is vertical to the first installing portion and the second installing portion (FIG. 44).
With respect to claim 6, Krivopisk et al. teaches an analogous endoscope apparatus wherein the image-capturing module comprises: 
an image sensor disposed on the print circuit board (para [0827]), the image sensor having the image sensing area; 
a lens base (1006,1007) disposed on the image sensor, the lens base having a second opening exposing the image sensing area of the image sensor; 
a lens module (410 of FIG. 40 for example corresponds to unlabeled barrel protruding from 1002 of FIG. 46) disposed on the lens base corresponding to the second opening; and 
a fixture (1002) disposed on the lens module (FIG. 46), and the fixture having a third opening corresponding to the second opening (FIG. 40).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the structure of the image-capturing module as taught by Krivopisk et al. with the endoscope apparatus of Allyn et al. in order to provide a compound lens system that is corrected for chromatic, spherical, and astigmatism aberrations (para [0786] of Krivopisk et al.).
With respect to claim 7, Krivopisk et al. teaches the image sensor is directly contacted to the surface of the print circuit board (para [0827]).
With respect to claim 8, Krivopisk et al. teaches the image sensor is assembled to the surface of the print circuit board (para [0827]).
With respect to claim 9, Allyn et al. teaches the first installing portion and the second installing portion of the flexible print circuit board are circle sheets or round sheets (FIG. 45).
With respect to claim 11, Allyn et al. teaches a tube (50), wherein the first installing portion, the second installing portion and the first bridge portion of the flexible print circuit board are all disposed in the tube (FIG. 2, 5).
With respect to claim 13, Krivopisk et al. teaches the image sensor is directly contacted to the surface of the print circuit board (para [0827]).
With respect to claim 14, Krivopisk et al. teaches the image sensor is assembled to the surface of the print circuit board (para [0827]).
With respect to claim 15, Allyn et al. teaches the first bridge portion is in a single strip shape and directly connects the first installing portion and the second installing portion (FIG. 45).
With respect to claim 16, Allyn et al. teaches the first installing portion and the second installing portion are folded with respect to the first bridge portion, so that the first installing portion, the second installing portion, and the first bridge portion form a space to accommodate the image-capturing module (para [0072]).
With respect to claim 17, Allyn et al. teaches a third installing portion, a second bridge portion connecting the second installing portion and the third installing portion, wherein the third installing portion is disposed on one side of the second installing portion (FIG. 45).
With respect to claim 17, Allyn et al. teaches another embodiment comprising a fourth installing portion, and a third bridge portion connecting the third installing portion and the fourth 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the embodiment of FIG. 45 of Allyn et al. to utilize the third bridge and fourth installing portion as taught by FIG. 39 of Allyn et al. in order to provide a circuit that is is capable of bending at bending locations between the electronic components in order to selectively deform solely at the bending locations along the length of the folded rigid-flex circuit (para [0133] of Allyn et al.).

Claims 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allyn et al. (U.S. 2013/0303849) in view of Krivopisk et al. (U.S. 2014/0316198) as applied to claim 1 above and further in view of Chang (U.S. 2010/0185052).
Allyn et al. teaches an endoscope apparatus as set forth above.  However, Allyn et al. is silent regarding diameters of the apparatus.
With respect to claim 10, Chang teaches an analogous endoscope apparatus wherein a diameter of the first installing portion or a diameter of the second installing portion is between 3 millimeter (mm) and 4 mm (para [0063]).
With respect to claim 12, Chang teaches wherein a diameter of the tube is between 3.5 mm and 4.5 mm (para [0038]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope apparatus of Allyn et al. to utilize the dimensions taught by Chang in order to minimize discomfort when the apparatus is being inserted into the body.
With respect to claim 14, Chang teaches the image-capturing module is assembled to the surface of the flexible print circuit board (FIG. 4, 4A).

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the additional components used to fix the lens, such as the lens holder or the cuboidal shaped housing 86 disclosed by Allyn et al. will increase the diameter of the endoscope, this is not persuasive.  First, it is noted that Allyn et al. does not teach a lens holder as asserted by Applicant but rather teaches a camera 84 with a housing 86.  Further, it is noted that there is no recitation of a diameter in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that the content disclosed by Allyn et al., Krovopisk et al. or Chang the lens needs to be fixed with additional components around it, this is not persuasive.  It appears that Applicant is arguing that the claimed lens module is a lens or series of lenses without a housing, however there is no support in Applicant’s disclosure for this interpretation.  The figures depict the lens module 143 as having a threaded or ridged exterior while the specification does not discuss any specific structure at all.  There is no discussion of the number of types of lenses or the manner in which they are attached to the lens base and the fixture.  As such Allyn et al. and Krivopisk et al. teach the broadest reasonable interpretation of the claims as set forth above.
In response to Applicant’s argument that the additional components around the lens will increase the diameter of the endoscope, this is not persuasive.  As set forth above, claim 1 does not recite or require a specific diameter.  Further, Krivopisk et al. teaches the lens barrel has a maximum outer diameter of 3.6 mm at paragraph [0786] while Chang teaches the entire device is less than 4.3 mm in diameter.  These dimensions are less than the 4.5 mm maximum set forth in the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795